Citation Nr: 1728950	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  14-25 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1960 to December 1960 and October 1961 to August 1962.
	
This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction currently resides with the RO in Atlanta, Georgia.  The Veteran filed a Notice of Disagreement in March 2014.  A Statement of the Case (SOC) was issued in June 2014.  The Veteran filed his Substantive Appeal in July 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to further adjudicate the issue on appeal.  The Veteran underwent a VA examination in January 2014 to assess the etiology and severity of his cervical spine disability.  However, the examiner did not address the private medical opinions that identified the condition as a congenital in nature.  

A veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted when examined, accepted, and enrolled for service, or when clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The burden is on the Government to rebut the presumption of sound condition upon induction by clear and unmistakable evidence showing that the disorder existed prior to service and was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in part, that 38 C.F.R. § 3.304 (b) is inconsistent with 38 U.S.C. § 1111 to the extent it states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b). 

Service connection may be granted for diseases, but not defects, of congenital, developmental, or familial origin.  VAOGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In differentiating the two categories, VA's Office of General Counsel has stated that, when viewed in the context of 38 C.F.R. § 3.303  (c) , the term "defects" would be definable "as structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In contrast, a "disease" is referred to a condition considered capable of improving or deteriorating.  Id.  

Even if it is determined during service that a Veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that a congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).

However, the presumption of soundness does not apply to congenital defects because such defects are not diseases or injuries within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303 (c); see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

In the present case, the Veteran's November 1958 entrance examination is void of any diagnosis of a cervical spine condition, and therefore, he is presumed sound on entry as to any congenital disease or acquired condition.

It is unclear, however, from the VA examination, whether the Veteran has a congenital disease or defect, or, if in the case of a defect, if an additional disability due to aggravation of the defect during service was superimposed.  As such, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum medical opinion regarding the etiology and nature of the Veteran's cervical spine disability.  The entire claims file must be reviewed by the examiner, including a copy of this remand.  The examiner should also review the Veteran's lay statements of record regarding his cervical spine disability.  After reviewing the claims file and, if necessary, conducting a supplemental examination of the Veteran, including any testing deemed necessary, the examiner should address the following:

(a)  Is the Veteran's cervical spine disability a congenital defect or disease?  For VA purposes, a defect is a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a disease is capable of improvement or deterioration. 

(b)  If the Veteran's cervical spine disability is a congenital defect, is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the defect during service because of a superimposed disease or injury?

(c)  If the Veteran's cervical spine disability is a congenital disease, the examiner is asked to address whether the Veteran's disability, which was not noted upon entry into service, clearly and unmistakably existed prior to the Veteran's entry into military service.

If pre-existence is demonstrated clearly and unmistakably, the examiner should then opine whether the Veteran's cervical spine disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression of the disease) during military service.

If it is found that there is clear and unmistakable evidence that the Veteran's cervical spine disability existed prior to service AND that there is clear and unmistakable evidence that the condition was not aggravated by service, the examiner should clearly indicate the basis/evidence supporting his/her conclusions.

(d)  If, however, the examiner does not find that there is clear and unmistakable evidence that the Veteran's cervical spine disability pre-existed military service OR that any pre-existing condition was not aggravated in service, the examiner must take as conclusive fact that the Veteran's cervical spine disability did not exist prior to service.  After presuming such, the examiner should then opine as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the currently diagnosed cervical spine disability was incurred in, caused by, or is otherwise related to, the Veteran's military service.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records documenting treatment for a neck condition in October 1961, private treatment records documenting treatment for a cervical spine disability, and the Veteran's statements regarding cervical pain in service and since discharge.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a full rationale for each opinion given.

2.  Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim remains denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

	(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




